                                                             "FiLSD
                                                  -U.S. DISJRICT COURT
                 IN THE UNITED STATES DISTRICT COURT            DiV.
                FOR THE SOUTHERN DISTRICT OF GEORG^^p
                           AUGUSTA DIVISION                           '"09
                                                    CLERK,
JOE HAND PROMOTIONS, INC.,                             so.msTWGT
                                    *


     Plaintiff,                     *
                                    *         CV 118-127
     V.                             *

                                    *


VONCELLIES A. ALLEN,                *
individually and d/b/a Level 9      *
Sports Bar & Grill; and EURL        *
KITTLES,                            *
                                    *


     Defendants.                    *




                                 ORDER




     Presently before the Court is Plaintiff Joe Hand Promotions,

Inc.'s motion for summary judgment against Defendant Voncellies A.

Allen.     The other defendant in the case, Eurl Kittles, has not

appeared, plead or otherwise defended.        The Clerk entered default

against him on May 10, 2019.        Plaintiff has therefore filed a

motion for default judgment against Defendant Kittles.          The Court

resolves both motions herein.




                            I.   BACKGROUND


     Plaintiff specializes in distributing and licensing premier

sporting events to commercial establishments,        (Am. Compl., Doc.

19, t 4.)    In this capacity. Plaintiff was granted the exclusive

nationwide television distribution rights to the Floyd Mayweather,
Jr. V. Conor McGregor fight program (the "Program"), which took

place on August 26, 2017.       (Id. ^ 5.)   Plaintiff was also assigned

ownership of the right to distribute and authorize the public

performance of the Program from the registered copyright owner.

(Id. 1 6.)

     Defendant Allen is the sole owner of Level 9 Sports Bar &

Grill ("Level 9").     (Pl.'s St. of Undisputed Material Facts, Doc.

26-1, H 5.)     Defendant Allen did not contract or pay Plaintiff the

necessary sublicensing fee to obtain the Program for display at

Level 9.^     (Id. H 6.)   Nevertheless, Level 9 televised the Program

to its patrons on August 26, 2017 through use of an individual's

Amazon Firestick.^     (Id. t 7.)

     On August 14, 2018, Plaintiff filed the instant case against

Defendant Allen for violations of the Copyright Act, 17 U.S.C. §

101 et seg., and the Communications Act of 1934, as amended: 47

U.S.C. § 553 (generally referred to as "Cable Piracy") and 47

U.S.C. § 605 (generally referred to as "Satellite Piracy").

      At deposition on February 4, 2019, Defendant Allen testified

that while the Program was promoted on Level 9's Facebook page a

few days prior, when he called to inquire about obtaining the


1 The Amended Complaint alleges that Plaintiff licensed the Program to over
6,000 establishments nationwide authorizing them to show the Program to their
patrons, customers, members, and/or guests, through acceptance of a commercial
license fee, which fee was determined by the capacity of the establishment.
(Am. Compl.    11.)

2 In this way, the Program was obtained at the "non-commercial" use fee which
was substantially lower.   (Am. Compl.   14-15.)
Program, he learned it would be thousands of dollars to do so.^

(Dep. of Voncelllies Allen, Doc. 31-1, at 17-19,. 21-22; see also

Pl.'s St. of Undisputed Material Facts, Ex. G.)                     At this point.

Defendant Allen told his promoter/manager that while he would honor

other aspects of the promotional offer to patrons, he was not going

to    purchase    the   Program.         (Id.    at    22-23.)       The     Level   9

promoter/manager was Eurl Kittles.              According to Defendant Allen,

he learned after he was sued that Mr. Kittles showed the Program

that    evening    through    use   of   the    Firestick.       (Id.   at   26-27.)

Defendant Allen attests that he was not at Level 9 when the Program

was aired.       (Id. at 23-24.)

       On March 11, 2019, Plaintiff moved to amend the complaint to

add Mr. Kittles as a defendant upon Defendant Allen's testimony

that Mr. Kittles was directly responsible for airing the Program

at Level 9 in August 2017.          Upon leave of court. Plaintiff filed

the    Amended    Complaint    on   March     28,     2019,   and   timely    served

Defendant Kittles.        Defendant Kittles failed to appear, plead or

otherwise defend; the Clerk entered default on May 10, 2019.

       At present. Plaintiff has moved for default judgment against

Defendant Kittles.       Plaintiff also seeks summary judgment against

Defendant Allen on its claim under the Copyright Act, arguing that



3 Defendant Allen testified that he did not operate or have access to Level
9's Facebook account; his promoter/manager did.       (Allen Dep. at 17.)
Nevertheless, it is undisputed that Defendant Allen was aware of the Facebook
promotion of the Program on the Level 9 page ahead of time. Defendant Allen
testified that he often learned of his club's promotion events through the
Facebook page.    (Id. at 18-19.)
                                          3
liability is undisputed as against him and that the Court should

award statutory damages in the amount of $150,000.                Plaintiff also

seeks an award of attorney's fees.                Defendant Allen responds,

admitting liability but requesting the Court impose the minimum of

$750 in statutory damages; he also opposes                  the   imposition of

attorney's fees.




                           II.    LEGAL STANDARDS


A.   Summary Judgment

     The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."            Fed. R. Civ. P. 56(a).             The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses which, as a matter of law, raise no genuine

issues   of    material fact     suitable   for    trial.    Celotex   Corp.   v.

Catrett, 477 U.S. 317, 322-23 (1986).

     In considering a motion for summary judgment, all facts and

reasonable inferences are to be construed in favor of the nonmoving

party.     Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11^^ Cir.

2004).   Moreover,

     [t] he mere existence of some factual dispute will not
     defeat summary judgment unless the factual dispute is
     material to an issue affecting the outcome of the case.
     The      relevant   rules   of   substantive     law    dictate   the
     materiality of a disputed fact.               A genuine issue of
     material fact does not exist unless there is sufficient
     evidence favoring the nonmoving party for a reasonable
     jury to return a verdict in its favor.
Chapman v. AI Transp., 229 F.3d 1012, 1023 (ll^h cir. 2000) (en

banc) (quoted source omitted) (emphasis supplied).                        The party-

opposing the summary judgment motion, however, "may not rest upon

the mere allegations or denials in its pleadings.                    Rather, its

responses . . . must set forth specific facts showing that there

is a genuine issue to be tried."              Walker v. Darby, 911 F.2d 1573,

1576-77 (11th Cir. 1990).

       The Clerk gave the nonmoving party. Defendant Allen, notice

of the summary judgment motion and the summary judgment rules, of

the right to file affidavits or other materials in opposition, and

of the consequences of default.            (Doc. 27.)     Therefore, the notice

requirements of Griffith v. Wainwright, 772 F.2d 822, 825 (ll^h

Cir. 1985) (per curiam), are satisfied.                    The   time for filing

materials in opposition has expired, and the motion is ripe for

consideration.


B.     Default Judgment

       After entering an order of default, the district court has

discretion to issue a default judgment.               See Fed. R. Civ. P. 55(b).

"Defendant's   default      does    not    in   itself    warrant   the   court   in


entering a default judgment.          There must be a sufficient basis in

the pleadings for a judgment entered . . . . The defendant is not

held   to   admit   facts    that    are      not    well-pleaded   or    to   admit

conclusions of law."      Nishimatsu Constr. Co. v. Houston Nat'l Bank,

515 F.2d 1200, 1206 (5^^ Cir. 1975).                A defendant, by his default,
                                          5
is only deemed to have admitted the "plaintiff's               well-pleaded

allegations    of   fact."    Id.     "[T]hree   distinct    matters   [are]

essential in considering any default judgment: (1) jurisdiction;^

(2) liability; and (3) damages."         Pitts ex rel. Pitts v. Senecar

Sports, Inc., 321 F. Supp. 2d 1353, 1356 (S.D. Ga. 2004).              These

matters will be discussed in Section IV, infra.




                    III.   MOTION FOR SUMMARY JUDGMENT


     While Plaintiff has alleged violations of the Copyright Act

and the Communications Act of 1934, Plaintiff seeks a determination

of liability and damages under the Copyright Act through its motion

for summary judgment (and its motion for default judgment).

     Under Section 501 of the Copyright Act, a defendant commits

copyright infringement if he "violates any of the exclusive rights

of the copyright owner."      17 U.S.C. § 501(a).     These rights include

the right "to distribute copies . . . of the copyrighted work" and

the right "to perform the copyrighted work publicly."          Id. § 106(3)

& (4).   Plaintiff has shown, and Defendant Allen concedes,^ that

Plaintiff had the exclusive right to license the Program and that

Defendant Allen, through his Level 9 business, aired the Program


* The Court has subject matter jurisdiction over this matter pursuant to 28
U.S.C. § 1331 because Plaintiff's claims arise under the laws of the United
States.   Further, the Court has personal jurisdiction over both Defendants
because both are residents of Georgia and the commercial establishment out of
which these claims arise is located within this district.

5 As stated in Defendant Allen's responsive brief, "[t]he issue, therefore, is
what damages the Plaintiff should recover." (Doc. 33 at 2.)
without     paying    the    required    licensing     fee.      Of    course,    this

concession follows from the undisputed affidavit of Plaintiff's

auditor, who patronized Level 9 on the evening of August 26, 2017

to gather evidence and who witnessed the Program being aired on

three flat-screen          televisions.        (See   Pl.'s   St.     of   Undisputed

Material Facts, Ex. C, Piracy Aff. of Donnell Spriggs.)                       Section

501 is a strict liability statute; intent or knowledge is not an

issue.     Thornton v. J. Jargon Co., 580 F. Supp. 2d 1261, 1275 n.6

(M.D. Fla. 2008); Joelsongs v. Shelley Broad. Co., 491 F. Supp. 2d

1080,      1084    (M.D.    Ala.    2007).       Accordingly,         Plaintiff      has

established the liability of Defendant Allen as a matter of law.®

      The Court turns to the issue of damages.                   Plaintiff seeks

statutory damages, including enhanced statutory damages, under 17

U.S.C. §§ 504(c)(1) & (c)(2), and attorney's fees and costs under

17 U.S.C. § 505.       Section 501(c)(1) provides for statutory damages

of   not    less   than     $750   or   more   than   $30,000.        A    finding    of

willfulness will allow an award of enhanced statutory damages under

Section 501(c)(2) in an amount not to exceed $150,000.                      Defendant

Allen insists that an award of $750 is appropriate and anything

passed that is a question of fact.


® Level 9 did not exist in a corporate form in 2017.          (See Allen Dep. at 16
(testifying that Level 9, LLC had been administratively dissolved in 2016).
Accordingly, there are no issues of vicarious liability here. Even so, ''under
the Copyright Act, an individual who is the dominant influence in a corporation,
and through his position can control the acts of that corporation, may be held
jointly and severally liable with the corporate entity for copyright
infringements, even in the absence of the individual's actual knowledge of the
infringements."   Quartet Music v. Kissimmee Broad., Inc., 795 F. Supp. 1100,
1103 (M.D. Fla. 1992).
                                           7
        Defendant Allen is correct that there is a question of fact

with respect to the amount of damages to be imposed.                           The United

States Supreme Court has held that a Copyright Act litigant has a

right to a jury trial to include a right to a jury determination

of the amount of statutory damages.                  Feltner v. Columbia Pictures

Television, Inc., 523 U.S. 340, 355 (1998).                   However, in this case,

neither Plaintiff nor Defendant Allen mentioned let alone demanded


a jury trial in their pleadings as required by Federal Rule of

Civil Procedure 38(b).              In fact, the only place a jury demand is

asserted is on the Civil Cover Sheet, filled out by Plaintiff,

which clearly instructs that the "yes" box for a jury demand may

be checked "only if demanded in complaint."                      (See Doc. 1.)           This

Civil Cover Sheet is administrative in nature and is insufficient


to comply with Rule 38's demands.                     Creative Commnc'ns, LLC v.

Iberiabank, 2014 WL 12696884 (M.D. Fla. May 12, 2014); Hoi1ins v.

Hoechst Celanese Corp., 134 F.R.D. 299, 300 (S.D. Ala. 1991) (cited

cases omitted); see also, e.g., Shambreskies v. Bridgeport & Port

Jefferson Steamboat Co., 2007 WL 1456223 (E.D.N.Y. May 16, 2007).

Accordingly, the Court concludes that there has not been a proper

demand for jury trial in this case by any party.                        The Court will

therefore resolve the issues of fact with respect to damages.'^




  The   Court   has   before   it   all   the   evidence   necessary   to   make   a   damages
determination and therefore finds no reason to set this case for a bench trial.


                                                8
      Courts in this circuit consider the following factors when

determining statutory damages: "(1) whether the defendant profited

as a result of his violation; (2) whether the defendant assisted

or   induced   others   in   violating   the   statute;   (3)   whether   the

defendant's violation was willful or flagrant; (4) whether the

damages award will be sufficient to deter similar conduct; and (5)

whether the damage award is comparable to awards in similar cases."

Joe Hand Promotions, Inc. v. McGuire, 2019 WL 5285448, at *3 (N.D.

Ga. Jan. 8, 2019) (quoted source omitted).         Other specific factors

to consider in the context of this case include:


      the number of patrons, the establishment's capacity, the
      number and sizes of televisions showing the program,
      whether the defendant promoted the program, whether the
      defendant charged a cover fee, whether the defendant
      charged premium prices for food and drinks during the
      program, whether the defendant had committed other
      violations, . . .      and whether the defendant had acted
      willfully.

Joe Hand Promotions, Inc. v. Amos, 2019 WL 5618185, at *3-4 (S.D.

Ga. Jun. 25, 2019) (quoting Zuffa, LLC v. Roldan, 2015 WL 12862924,

at *8 (M.D. Fla. Aug. 13, 2015)).        The Court has "wide discretion"

in assessing damages and is "bounded only by the statutory limits."

Id. at *4 (quoted source omitted).

      In this case. Defendant Allen, through his promoter/manager,

advertised the Program on the club's Facebook page.             Part of the

club's promotion offered to provide free food to its patrons, but

the club charged a cover while the Program was being aired.               The

auditor, Mr. Spriggs, paid a cover of $10 when he entered that
                                     9
evening.      (Spriggs Piracy Aff.)          Mr. Spriggs took a consistent

headcount of 150 people on three separate occasions                   while the

Program aired, indicating that the patrons stayed and presumably

continued to drink adding to Defendant Allen's profit margin.

(Id.)     Contrarily, Defendant Allen testified that he took a big

loss on the evening.        (Allen Dep. at 25.)      In any event, Defendant

Allen profited in that he did not have to pay the licensing fee,

which would have been $5200 for an establishment of 150 people.®

(See Pi.'s St. of Undisputed Material Facts, Ex. F, "Rate Card".)

       On the issue of willfulness, the Eleventh Circuit has stated

that    willfulness     under    the   Copyright    Act   includes    "reckless

disregard of the possibility that one's actions are infringing a

copyright."      Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d

1255, 1272 (ll"^"^ Cir. 2015) (quoted source omitted).                Defendant

Allen knew that the Program was promoted on Facebook days prior to

its airing.      On the other side of that, Defendant Allen was not in

the club that evening, and he testified that they did not have a

"Plan B" to show the Program, insisting that he had told Defendant

Kittles that the Program would not be aired.               (Allen Dep. at 22-

24.)     Yet, Defendant Allen testified that Defendant Kittles, "the

face of the club," was compensated based solely upon the club's

profit margin.        (Id. at 8-9.)     Defendant Allen further testified




®   The Court views the evidence of Level 9's capacity in the light most favorable
to Defendant Allen.
                                        10
 that he is often absent from the club when it is open, remarking

 that he placed trust in his staff to "do the right thing."                     (Id.

 at 11.)     Finally, Defendant Allen testified that Defendant Kittles

 had certain discretion to select, promote, and run promotions for

 the club.     (Id. at 15-16.)       Discretion aside, however. Defendant

 Allen was the sole owner of Level 9 with ultimate responsibility.

 As such, he cannot simply walk away from the situation (i.e., a

 promoter who is paid only by successfully running a promotion and

 who must have felt obligated to air the Program after advertising

 it)   and   not   take    some   responsibility       for   ensuring    that   his

 directions were followed.         That is. Defendant Allen's "blind eye"

 approach was reckless given the situation as it presented itself

 the day the Program was set to air on his televisions in his club.

 Accordingly,      while   the    Court   does   not   necessarily       find   that

 Defendant Allen was willful in that he arranged to air the Program,

 his reckless disregard for the activities at his club mitigates

 against him.^

       Finally, the Court considers that its damages award must serve

 as a deterrent.       See Blue Seas Music, Inc. v. Fitness Surveys,

 Inc., 831 F. Supp. 863, 866 (N.D. Ga. 1993) ("The Eleventh Circuit

 has   stressed     deterrence     as     an   important     goal   of   statutory

 damages.")     In fact, "[i]f the court were to award only the amount


' Also, the Court finds it unreasonable to believe that Defendant Allen, who
 counted the night's proceeds the night of or the morning after a club opening
 (see Allen Dep. at 9-11), would not have known that the Program was aired in
 his club until a lawsuit was filed.
                                          11
of the license fee as statutory damages,                [a defendant]      would

succeed in flouting the copyright laws with no net loss."                   Id.;

U.S. Songs, Inc. v. Downside Lenox, Inc., 771 F. Supp. 1220, 1229

(N.D. Ga. 1991) ("[D]efendants who violate the copyright laws 'must

be put on notice that it costs less to obey the copyright laws

than to violate them.'" (quoted sources omitted)).               As averred by

Plaintiff's president, Mr. Joe Hand, Jr., the "unchecked activity

of signal piracy" results in the loss of several millions of

dollars of revenue and increases the costs of services of similar


programs    to   legitimate     residential     and   commercial    customers.

(Aff. of Joe Hand, Jr., Doc. 25-5, ^11-)              He further avers that

the illegal practice continues because of a perceived lack of

consequences.        (Id. f 12.)

     While     the    Court   understands   Plaintiff    seeks     the   maximum


allowable damages amount of $150,000, such award would be unduly

punitive.      Instead, courts have awarded two and three times the

amount of the proper licensing fee as an appropriate sanction in

similar cases.       See Zuffa, 2015 WL 12862924, at *9 (awarding double

the licensing fee to "provide specific and general deterrence,"

while   also     avoiding     "windfall    to   the   plaintiff);    Joe   Hand

Productions, Inc. v. Alburl, 2020 WL 836844 (N.D. Ala. Feb. 20,

2020) (collecting cases); see also Broadcast Music, Inc. v. CD

Restaurant Group, LLC, 2019 WL 1905863, at *2 (M.D. Fla. Apr. 1,




                                      12
2019) (noting that three times the licensing fee is appropriate in

cases involving the public performance of copyrighted music).

     Upon the foregoing, Plaintiff's motion for summary judgment

(doc. 26) is GRANTED in that Defendant Allen is liable to Plaintiff

for violation of the Copyright Act.         The Court further finds it

appropriate to award statutory damages in the amount of $10,400 to

Plaintiff - an amount twice the license fee Defendant Allen would


have paid Plaintiff had he legally purchased the right to air the

Program.




                       IV.   DEFAULT JUDGMENT


     In the Amended Complaint, Plaintiff has set forth factual

allegations against Defendant Kittles, which are deemed admitted

by reason of default, to establish a sufficient legal basis to

hold Defendant Kittles liable for the unauthorized exhibition of


the Program in a commercial setting.           (E.g., Am. Compl. t 9

(alleging that Defendant Kittles authorized the illegal display of

the Program at Level 9).)    Other evidence of record, including the

deposition testimony of Defendant Allen and the Spriggs Piracy

Affidavit,   support   a   finding    of   liability.   Moreover,   the

undisputed evidence shows that Defendant Kittles acted willfully

in affirmatively and directly procuring an alternate but illegal

method of airing the Program.        Thus, it is appropriate to enter




                                     13
default judgment against him on Plaintiff's copyright infringement

claim, and the motion for default judgment (doc. 25) is GRANTED.

     The Court, however, will not award a separate judgment of

$10,400     against       Defendant         Kittles      because      the   copyright

infringement       occurred      on   a     single    occasion.         Instead,    the

responsible      parties.      Defendants        Allen   and   Kittles,     shall    be

liable, jointly and severally,                to Plaintiff      in the amount of

$10,400.       Defendant Kittles, however, is liable for an additional

amount    of    $3000    because      his   conduct      was   more   egregious     and

therefore more willful.




                         V.    ATTORNEY'S FEES AND COSTS


     With      respect    to    attorney's       fees    and   costs.    Section    505

provides:

          In any civil action under this title, the court in
     its discretion may allow the recovery of full costs by
     or against any party other than the United States or an
     officer thereof. Except as otherwise provided by this
     titled, the court may also award a reasonable attorney's
     fee to the prevailing party as part of the costs.

17 U.S.C. § 505.          Contrary to Defendant Allen's opposition, the

statute does not condition an award of costs and fees on a showing

of willfulness.         See U.S. Songs, Inc., 771 F. Supp. at 1230.                  In

this case, there is no dispute that Plaintiff's copyright was

infringed by both Defendants Allen and Kittles.                    And, as explained

previously,      the    Copyright Act is a strict liability statute.

Additionally, Defendant Allen put Plaintiff through its paces of
                                            14
establishing indisputable liability through discovery and summary

judgment.   Accordingly, the Court will exercise its discretion and

award attorney's fees and costs in an amount to be determined.




                             VI.    CONCLUSION


     In accordance with this Order, Plaintiff's motion for summary

judgment (doc. 26) and its motion for default judgment (doc. 25)

are GRANTED.     Upon resolution of the attorney's fees and costs

issue, the Court will enter judgment in favor of Plaintiff and

against Defendants Allen and Kittles in the amount of $10,400,

jointly   and   severally,   with    Defendant   Kittles   liable   for   an

additional $3000.      Plaintiff is instructed to file its application

for attorney's fees and costs within fourteen (14) days hereof.

     Finally,    the   Court notes    that Plaintiff's claims       against

Defendants under the Communications Act of 1934 remain pending.

Plaintiff should notify the Court within the same fourteen-day

time period whether it intends to pursue the claims.

     ORDER ENTERED at Augusta, Georgia, this                 ay of March,

2020.




                                          J.         HALL,' CHIEF JUDGE
                                          UNIT^STATES DISTRICT COURT
                                          ..SOUTllERN DISTRICT OF GEORGIA



   The Court has an invoice for attorney's fees in its record (doc. 25) as
against Defendant Kittles, but Plaintiff may augment, modify or consolidate
this application for fees as it sees fit.
                                     15
